Appellant's plea of misnomer, being a dilatory plea, and being unverified by affidavit, and its truth not appearing by any matter of record or other written evidence accompanying it, was properly stricken, on motion by the state. Code 1923, § 5197.
This appellant, with two others tried by agreement jointly with him, was convicted, generally, upon a trial under an indictment in two counts; one charging him with unlawfully distilling, etc., prohibited liquor, the other charging him with unlawfully being in possession of a still, etc., to be used for the purpose of manufacturing prohibited liquor.
The few exceptions reserved on the taking of testimony have each been examined. There is manifestly, as we view it, merit in no one of them. They will not be discussed separately.
The oral charge of the court, in connection with the several written charges given at appellant's request, fully and accurately covered every phase of the law applicable to the simple issues made by the testimony. The written charges refused to appellant, if they, or any one of them, stated a correct principle of applicable law, were fully covered by the charges given.
We find nowhere any prejudicial error, and the judgment is affirmed.
Affirmed.